                            Case 20-21394-jra               Doc 17        Filed 07/23/20           Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                                    Northern District of Indiana
                                                        Hammond Division
In Re: Debtor(s) (name(s) and address)                                 )
John Mileusnic                                                         )
aka John Louis Mileusnic                                               )
xxx−xx−1703                                                            ) Case Number: 20−21394−jra
325 Plum Creek Drive                                                   )
Schererville, IN 46375                                                 )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       ) Chapter: 7
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )



                ORDER AND NOTICE OF INITIAL PREHEARING CONFERENCE

    US Trustee having on the 23rd day of July, 2020 filed Motion to Dismiss Pursuant to 11 U.S.C. § 707(a) &
727(a)(8) , which is a contested matter pursuant to Fed. R. Bk. P. 9014, the Court now directs, pursuant to Fed. R.
Bk. P. 9014, and N.D. Ind. L.B.R. B−7016−1, that Fed. R. Bk. P. 7016 and Fed. R. Civ. P. 16 apply to said matter,
and that a Pre−Hearing Conference therein be held in Courtroom 8, at the Federal Court House, 5400 Federal Plaza,
Hammond, Indiana, on the 18th day of September, 2020 at 11:00 o'clock A.M., or as soon thereafter as counsel may
be heard.1

    Counsel shall be prepared to discuss, among other things, the simplification of the issues of law, the positions of
the respective parties, stipulations as to facts and the authenticity of documents, possible settlement, and any subject
set out in Fed. R. Civ. P. 16(c) (1) − (16), as amended December 1, 1993.

   At least one of the attorneys for each party participating in any conference before final hearing shall have
authorization to enter into stipulations, and to make admissions regarding all matters that the participants may
reasonably anticipate being discussed.

   Any request for a continuance must be by Verified Motion filed with the Court prior to the above hearing date
showing good cause therefore signed by at least one attorney of record with copies of the same first served upon all
opposing counsel. If no such Motion is filed, the Court may proceed to hear said Motion.

    In the event this matter is settled, the attorneys are to immediately advise the Court of that fact.

    SO ORDERED.



    Dated: July 23, 2020 .
                                                                                         James R. Ahler
                                                                                         ______________________________________
                                                                                         Judge, United States Bankruptcy Court

                                                                                                                  Document No. 17 − 16
PH−1
Rev. 12/08/10
 1Pursuant to Fed. R. Bk. P. 9014, the Court hereby directs that Fed. R. Civ. P. 26(a) and (f), as made applicable by Fed. R. Bk. P. 7026,
shall not apply to this contested matter at this time. The Court may at any time hereafter enter an Order directing that Fed. R. Civ. P. 26(a)
and (f) shall apply to this contested matter.
